Citation Nr: 1423533	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the feet.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to a compensable evaluation for bilateral hearing loss prior to December 6, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from June 1968 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for bilateral hearing loss, and entitlement to service connection for diabetes mellitus, peripheral neuropathy of the feet and an eye disorder.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria require that puretone thresholds in specified frequencies be considered along with Maryland CNC speech recognition scores.

In November 2008, the Veteran underwent a VA audiological examination.  The testing revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
15
15
60
90
90
64
80%
LEFT
20
20
60
90
90
65
82%

The Veteran underwent another VA audiological examination in April 2009, which revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
20
25
50
75
90
60
90%
LEFT
20
20
60
70
90
60
90%

The above results appear to reflect markedly better hearing acuity than shown in November 2008.  Nevertheless, when the Veteran was examined in December 2010, audiometric testing revealed the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 

RIGHT
25
25
50
70
80
56.25

LEFT
25
25
60
75
90
62.5


With regard to speech discrimination, the RO relied on a notation made on the December 2010 report of "speech recognition performance" of 80 percent for each ear, and awarded a 10 percent rating effective from December 6, 2010; however, the examination report appears to reflect "Maryland CNC Word List Speech Recognition Score[s]" of 88 percent for each ear.  The difference between 88 and 80 is significant, the 80 percent notation being consistent with the 2008 examination results, and the 88 percent notation being consistent with the 2009 examination results.  In order to better understand the true nature of the Veteran's hearing loss and so as to better undertake the requirement to assign staged ratings when appropriate, the Board will remand this issue to obtain clarifying medical information.

With regard to the Veteran's diabetes claim, he has averred on appeal that he flew in and out of Da Nang and Cam Ranh Bay, Vietnam in order to refuel the plane on which he served, particularly when on temporary duty (TDY) to Takhli Air Force Base in Thailand.  In support of his claim, the Veteran has furnished the TDY order for May 1970.  

At this time, the Board is unable to verify that he was in the Republic of Vietnam, such that herbicide exposure can be presumed.  A remand, however, is necessary in order for the agency of original jurisdiction (AOJ) to attempt to verify whether the Veteran was exposed while he was in Thailand at Takhli Air Force Base in May 1970, or any subsequent period of TDY that the Veteran may have had, as verified in his service personnel records.  Thus, a remand is necessary in order to verify, pursuant to the M21-MR1, whether the Veteran was exposed to herbicides while in Thailand, to include any verification necessary through the Joint Service Records Research Center (JSRRC), as appropriate.

The Veteran additionally has averred in his statements that he was exposed to Agent Orange and other herbicides as a part of Operation Ranch Hand, when he mixed "contaminated fuel with Agent Orange so that it would stay on vegetation longer."  He stated that he was exposed to aircraft that sprayed Agent Orange and other herbicides during service, and that he was exposed to herbicides that were stored and subsequently leaked or spilled while in Okinawa during his military service.  The AOJ should additionally address any verification of herbicide exposure implicated by these allegations, to include obtaining any evidence pertaining to herbicide exposure as a result of service in Okinawa and/or exposure to aircraft that sprayed herbicides over the Republic of Vietnam.

The AOJ should additionally investigate with the proper official sources whether the Veteran's contentions that a refueling stop would have been made from Okinawa to Takhli Air Force Base in either Da Nang or Cam Ranh Bay, Vietnam.

With respect to the Veteran's eye disorder claim, the Board notes that the Veteran's service treatment records document that he was prescribed eyeglasses during military service for "eye strain and glare," although he was shown to have normal vision on entrance in 1968.  Additionally, during the Veteran's period of time in service, he was treated on several occasions for conjunctivitis.  On remand, the Veteran should be afforded a VA eye examination in order to determine all eye disorders he currently has and whether any are related to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Martinsburg VA Medical Center, or any other VA medical facility that may have treated or evaluated the Veteran for any of the claimed disabilities, since April 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have had for his hearing loss, diabetes mellitus, peripheral neuropathy and/or claimed eye disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to verify through official sources, to include the JSRRC as appropriate, whether the Veteran was exposed to herbicides as a result of his TDY to Takhli Air Force Base in May 1970, to specifically include compliance with the appropriate development of such claims in the M21-MR1.  The appropriate memoranda should be associated with the claims file, as appropriate.

4.  Attempt to investigate, through official sources as appropriate, whether it was routine procedure in May 1970 to stop for refueling in either in Da Nang or Cam Ranh Bay, Vietnam, on a flight from Okinawa to Takhli Air Force Base in Thailand.  All procedures taken to so verify should be documented.

5.  Attempt to verify through official sources, to include through JSRRC as appropriate, whether the Veteran was exposed to herbicides as a result of his service in Okinawa.  Such verification should specifically include compliance with the appropriate development of such claims in the M21-MR1, to include being exposed to aircraft that sprayed herbicides over the Republic of Vietnam.  The appropriate memoranda should be associated with the claims file, as appropriate. 

6.  Schedule the Veteran for a VA eye examination with an ophthalmologist in order to determine whether any claimed eye disorder is due to service.  The claims file must be made available to the examiner.  All tests deemed necessary should be conducted.  
		
The examiner should opine as to whether any eye disorder found, including any decreased visual acuity or visual field defect, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the noted necessity for glasses due to eye strain and glare, as well as the several treatments for conjunctivitis during service.  

The examiner should additionally address whether any noted eye disorders found are related to diabetes mellitus.

The examiner should specifically discuss any relevant service treatment records in the examination report, as well as any lay statements from the Veteran regarding any eye symptomatology during and after discharge from service.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for an examination with the audiologist who performed the examination in December 2010, if that examiner is still available.  (If not, schedule an examination with a certified audiologist.)  The examiner should review the results of the December 2010 examination report and indicate whether the Maryland CNC speech recognition scores were actually 80 percent for each ear or 88 percent for each ear.  Audiometric testing should again be conducted to ascertain the current level of disability.  The examiner should also be asked to reconcile the test results over time-from November 2008 to the present, and account for variations in test results, especially the marked change in speech discrimination scores when the November 2008 results are compared with more recent results, such as in April 2009.  The examiner should be asked to indicate which test results are the better reflection of the Veteran's hearing acuity and why.  If this cannot be done, an explanation should be provided.  

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


